Name: 82/358/EEC: Commission Decision of 14 May 1982 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Europe; NA;  economic policy;  regions and regional policy;  agricultural structures and production
 Date Published: 1982-06-10

 Avis juridique important|31982D035882/358/EEC: Commission Decision of 14 May 1982 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic) Official Journal L 159 , 10/06/1982 P. 0037 - 0037*****COMMISSION DECISION of 14 May 1982 approving the agricultural measures included in the integrated development programme for the department of LozÃ ¨re pursuant to Council Regulation (EEC) No 1940/81 (Only the French text is authentic) (82/358/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1940/81 of 30 June 1981 on an integrated development programme for the department of LozÃ ¨re (1), and in particular Article 5 thereof, Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 1940/81, the French Government on 4 February 1982 forwarded a detailed description of the agricultural measures to be applied under the integrated development programme for LozÃ ¨re; Whereas, pursuant to Article 4 of Regulation (EEC) No 1940/81, the Commission on 5 April 1982 approved the intregrated development programme; Whereas the description of the agricultural measures meets the conditions laid down in Article 5 of Regulation (EEC) No 1940/81 and shows that they fit into the integrated development programme and are likely to contribute to the attainment of its objectives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The agricultural measures included in the integrated development programme for the department of LozÃ ¨re and forwarded by the French Government on 4 February 1982 pursuant to Regulation (EEC) No 1940/81 are hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 14 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 9.